Citation Nr: 0213791	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-16 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to service-connected Morton's neuroma with 
metatarsalgia.  

2.  Entitlement to service connection for right hip 
disability secondary to service-connected Morton's neuroma 
with metatarsalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for low 
back and right hip disabilities secondary to service-
connected Morton's neuroma with metatarsalgia secondary to 
fracture of the right 2nd and 3rd toes.  

This appeal has been advanced on the docket because of 
administrative error resulting in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service connection is in effect for Morton's neuroma with 
metatarsalgia secondary to fracture of the right 2nd and 3rd 
toes.  

3.  Low back disability was not caused by service-connected 
Morton's neuroma with metatarsalgia, but the veteran's low 
back disability was permanently worsened by the alteration of 
gait caused by his service-connected disability.  

4.  The veteran does not have right hip disability that is 
separate and distinct from the radiculopathy associated with 
his low back disability.  


CONCLUSIONS OF LAW

1.  Preexisting low back disability was aggravated by 
service-connected Morton's neuroma with metatarsalgia 
secondary to fracture of the right 2nd and 3rd toes, and 
service connection is established on the basis of 
aggravation.  38 U.S.C.A. § 1110, 5107 (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2001).  

2.  Right hip disability is not proximately due to or the 
result of service-connected Morton's neuroma with 
metatarsalgia secondary to fracture of the right 2nd and 3rd 
toes, nor is it aggravated thereby, and service connection is 
not established.  38 U.S.C.A. § 1110, 5107 (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a remand of other issues dated in May 1998, the Board 
construed contentions in the veteran's substantive appeal 
received on May 22, 1996, as raising a claim of entitlement 
to service connection for low back and right hip disorders 
secondary to his service-connected right foot disorder.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran filed original formal claims for compensation 
benefits in May and June 1990.  As indicated above, his claim 
for secondary service connection was initially raised in the 
substantive appeal filed in May 1996 and has been 
continuously prosecuted ever since.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
the claimed benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In August 1999, the veteran and his 
representative were provided a statement of the case with 
respect to the issue now before the Board.  Supplemental 
statements of the case were furnished in January 2000, 
January 2002, and May 2002.  These documents set forth the 
legal criteria governing secondary service connection, listed 
the evidence considered by the RO, and offered analyses of 
the facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claims.  

In addition, the Board notified the veteran in its September 
2001 remand of the type of evidence necessary to substantiate 
his claims and of relevant provisions of the VCAA.  The RO 
also informed the veteran in correspondence dated later the 
same month that the VCAA had recently been enacted, was 
afforded another opportunity to submit evidence in support of 
his claims, and was essentially advised of the respective 
obligations of VA and the veteran in obtaining and submitting 
evidence in support of his claims.  In view of the foregoing, 
and in light of the extensive development undertaken in this 
case, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be obtained by VA is not an issue in this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  In its previous remand, the Board identified 
the evidence that the RO should undertake to obtain, 
including pertinent evidence identified by the veteran.  The 
record shows that the RO obtained all relevant VA treatment 
reports.  Although the remand requested that the veteran's 
vocational rehabilitation records, if any, be associated with 
the claims file, an RO memorandum dated in October 2001 
indicates that no such record existed at the RO.  There is 
therefore no further development of information within the 
control of the government that is necessary to an equitable 
disposition of this appeal.  The evidence necessary to 
adjudicate the issues on appeal, including private medical 
evidence identified by the veteran, is of record in this 
case.  Neither the veteran nor his representative has pointed 
to any other evidence that needs to be obtained, and the 
Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran has been afforded a number of VA examinations 
since the receipt of his secondary service connection claim 
in May 1996, including a VA orthopedic examination in 
November 2001.  This evidence, when considered in conjunction 
with the other evidence of record, gives a relatively clear 
picture of the veteran's disabilities and their etiology.  
Given the state of the evidence and the extensive development 
already undertaken, the Board concludes that further medical 
development of these claims is not warranted.  In so finding, 
the Board is cognizant of the representative's contention 
that the recent examination evidence is inadequate.  However, 
this evidence, when evaluated in light of the private medical 
evidence obtained, and the evidence already of record yields 
a clear disability picture.  The central contention - that 
the examiners have not addressed the question of secondary 
service connection on the basis of aggravation - is rendered 
moot with respect to the low back disability by the Board's 
disposition below.  Further examination to determine 
aggravation with respect to the claimed right hip disability 
is unnecessary in the absence of competent evidence showing 
that the veteran has a right hip disorder that is separate 
and distinct from his low back pathology, that is, is not 
merely a symptom of his current low back disorder.  The 
record as a whole demonstrates that VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO advised the veteran of 
the VCAA's requirements and has essentially met those 
requirements.  The Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Cf., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

The Board notes, moreover, that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable in all cases.  The Court has concluded that 
the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

The veteran seeks secondary service connection for low back 
and right hip disabilities that he claims to have acquired as 
a result of his service-connected Morton's neuroma with 
metatarsalgia secondary to inservice fracture of the right 
2nd and 3rd toes.  He principally contends that pain from his 
service-connected disability altered his gait, which over 
time led to the development of his low back and right hip 
disabilities.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The record shows that the veteran was admitted to a private 
hospital in October 1983 with a two-year history of recurrent 
episodes of back pain primarily with radiation into the right 
leg.  The veteran stated that he was lifting at work about 
two years previously when he developed back and leg pain.  
Although he initially improved with conservative treatment 
and was able to return to work, he re-injured his back about 
a year prior to admission.  He was lifting a 220-pound object 
when he suddenly experienced severe pain in his back, with 
radiation all the way down the right leg.  He was 
hospitalized and again treated conservatively, but again 
experienced recurrent back pain with occasional radiation 
into the right hip and leg.  He continued to work the whole 
time.  However, in the year prior to admission, the veteran 
felt that he was gradually getting worse and that when he 
sat, his right leg felt as though it were going to sleep.  He 
denied any actual weakness in the leg, however.  Diagnostic 
imaging indicated the presence of a herniated nucleus 
pulposus at L5-S1 with right-sided radicular pain, and the 
veteran underwent chemonucleolysis of the lumbar disc in 
December 1983.  

The treatment reports associated with the 1983 back surgery 
do not show that the service-connected Morton's neuroma with 
metatarsalgia had any relationship at all with the 
development of the veteran's low back disability.  Rather, 
the evidence makes clear that the veteran had sustained two 
severe post service injuries to his low back resulting in 
pathology requiring surgical intervention.  It is significant 
that when he was examined on admission in October 1983, his 
gait and station were normal.  

There is no evidence of gait disturbance until many years 
later.  Although the veteran complained in 1990 that he had 
had pain in his right toes since 1972, when he fractured his 
right 2nd and 3rd toes, there is little showing of any 
significant functional impairment as a result of this injury 
for a number of years thereafter.  On a report of medical 
history rendered in conjunction with an examination for 
enlistment in the Army National Guard in August 1987, it was 
reported that the veteran had sustained fracture of his right 
2nd and 3rd toes with no sequelae and that he had undergone 
chemonucleolysis for a lumbar disc in 1982 and had no back 
problems currently.  The examiner reported that the veteran 
had full range of motion of the back without pain or symptoms 
and found that he was qualified for enlistment.  The veteran 
himself reported that he was in good health.  

When examined by VA in June 1990, some decreased flexion of 
the right 2nd and 3rd toes was noted, but the examiner 
described this impairment as mild.  X-rays of the right foot 
revealed no significant abnormality.  A Morton's neuroma was 
suspected only in December 1990.  

When seen in the VA orthopedic clinic in early August 1991, 
the veteran complained of pain in the right foot that was 
interfering with his work.  A Morton's neuroma was felt 
probable.  In late August 1991, a Morton's neuroma was 
excised from the right 2nd web space.  

The veteran was seen in the VA orthopedic clinic in March 
1992 and complained only of occasional pain associated with 
his right foot disorder, although he apparently was taking 
600 milligrams of Motrin twice a day as needed.  

VA initially saw the veteran for a recurrence of back pain in 
April 1992, when he gave a one-year history of back pain and 
right leg pain.  It was reported that he had had surgery on 
his right foot in August 1991 and that he got a sharp pain in 
his right leg with cough.  The veteran complained of 
hypesthesia at times in the 2nd and 3rd toes when he was seen 
in the VA orthopedic clinic in December 1991.  

When the veteran was examined by VA in May 1992, it was 
reported that he initially had done well following the right 
foot surgery but that he was now complaining of plantar pain, 
discomfort, toe numbness and lancinating pain that interfered 
with his job, where he was required to stand for eight to 10 
hours a day.  Although an examination revealed tenderness on 
palpation of the surgical scar and some tenderness on 
palpation of the 2nd and 3rd metatarsal heads, he displayed 
"no frank limp."  However, the impression was status post 
excision of a Morton's neuroma with persistent metatarsalgia 
that was felt to require orthotics for his shoes.  When seen 
in the VA outpatient clinic in June 1992, the veteran 
complained that his right foot was very painful and that he 
was now experiencing muscle cramps in his right leg.  

However, there is no definitive showing of gait impairment 
due to service-connected disability until a VA examination of 
his feet in May 1999.  Although gait impairment was suggested 
on a VA psychiatric examination in July 1995, it was only in 
May 1999 that "an awkward limping type gait" was observed.  
He did not use a cane, crutch or brace of any kind, nor did 
he use corrective shoes.  The examiner stated that the 
veteran's hip and back problems were "probably secondary to 
the right foot but not assuredly so."  The same examiner 
diagnosed degenerative joint disease of the lumbosacral spine 
and arthralgia of the right hip.  

However, a VA neurologic examination in May 1999 culminated 
in a different opinion.  The veteran indicated that the pain 
in his right foot was present, even after he had returned to 
duty in service, and that the pain worsened with exertion and 
prolonged standing.  Over the years, he said, the pain was a 
progressive problem leading to his developing back and right 
hip pain.  It was further reported that the veteran's 
employment during the previous 25 years had involved having 
to stand and work on concrete surfaces for eight to 10 hours 
a day.  He said that his symptoms were aggravated by exertion 
and prolonged standing.  On examination, the veteran's gait 
was described as "overall normal, however, he does favor the 
right."  The diagnoses included low back pain and history of 
trauma to the digital nerves of the right foot, primarily the 
2nd or 3rd, with resultant Morton's neuroma requiring surgical 
excision.  The examiner was of the opinion that the existence 
of low back pain "may reflect or be the result of [his] 
efforts to compensate for right foot pain over the years."  
However, the examiner added, it "may also be the result of 
simple chronic degenerative joint disease as associated with 
aging.  There is no way for me to distinguish between the two 
etiologies."  The examiner said that there was no evidence 
of active ongoing injury to the nerves of the right foot and 
that "further efforts to explain [the veteran's] progressive 
low back pain as a result of a right foot injury occurring 
twenty-seven years ago are simply speculation and there is no 
way to prove this medically."  

Although the veteran and his representative have attacked 
this opinion, it is supported to some degree by his own 
treating physicians, who have couched their own opinions in 
the language of speculation.  Dr. St. Louis, who performed an 
epidural endoscopy of the veteran's lumbar spine in March 
2000, said in July 1999 that "the fact that [the veteran] 
has disability in his foot and his gait is altered can 
directly cause the back pain and radiculopathy that he is 
suffering from at this time."  Dr. Mick, who performed the 
veteran's low back surgery in May 2001, said in January 2002 
that "the fact that [the veteran] has a disability in his 
foot and his gait is altered can directly cause the back pain 
and radiculopathy that he is suffering from at this time."  

However, it is a basic principle in the adjudication of 
service connection claims that a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2001).  See 
also Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's inservice radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  

Moreover, the opinion of the VA orthopedic examiner in 
November 2001 was against a finding of an etiologic 
relationship between the service-connected Morton's neuroma 
with metatarsalgia and the low back disorder.  The examiner 
reported that in 1991, about 20 years following separation 
and about 10 years after injuring his back unloading 
batteries from a truck, the veteran developed pain in his 
right foot at the site of the inservice fracture of his right 
2nd and 3rd toes and had surgery to remove a Morton's neuroma.  
It was indicated that the veteran continued to have pain in 
his right foot, which interfered with his walking and which 
the veteran felt caused problems with his low back.  
Following an examination, the diagnoses were status post 
fracture of the right 2nd and 3rd toes in 1972; degenerative 
disc disease of the lumbosacral spine first treated in 1982; 
and Morton's neuroma of the right foot at the site of the 
inservice injury.  The examiner concluded "from the sequence 
of events" that the right foot injury was unrelated to his 
back problems.  

This opinion has been attacked by the veteran and his 
representative as inadequate and seemingly illogical.  They 
reason that the veteran had a longstanding right foot 
disability before the more recent development of his low back 
and claimed right hip disabilities.  However, as the record 
shows, there is no objective evidence of significant right 
foot problems affecting the veteran's gait before 1995 at the 
earliest.  Indeed, when the veteran was seen in the VA 
orthopedic clinic in February 1993, it was reported that 
there had been mild improvement of foot pain and that the 
pain was primarily at night.  Electromyographic and nerve 
conduction velocity studies the previous November showed a 
"[g]iant" motor unit potential (MUP) in the right tibialis 
anterior muscle but were otherwise normal with respect to the 
right lower extremity.  

VA x-rays of the veteran's lumbosacral spine in May 1992 
revealed slight narrowing of the intervertebral disc space 
between L5 and S1, which suggests the presence of disc 
disease a number of years prior to objective documentation of 
a disturbed gait.  Yet VA x-rays of the lumbosacral spine in 
May 1999, when an awkward limping gait was clinically 
observed, showed only mild discogenic degenerative changes 
seen at the L5-S1 level with mild narrowing of the disc 
space.  This does not seem to show pathological advancement 
of disc disease when compared with the x-ray report of seven 
years before, despite the presence of objective evidence of a 
significantly altered gait.  

The Board therefore finds that a preponderance of the 
evidence is against a finding that the service-connected 
Morton's neuroma with metatarsalgia was the proximate cause 
of the veteran current low back disability.  

There remains, however, the issue of whether the service-
connected Morton's neuroma with metatarsalgia aggravated the 
preexisting low back disorder.  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The representative has vigorously attacked the findings of 
recent VA examinations on the ground that the examiners have 
not addressed the issue of aggravation.  The finding by the 
VA examiner in November 2001 that there was no relationship 
between the low back disorder on the one hand and the 
service-connected disability on the other can probably be 
construed as a finding that no aggravation was shown.  

Still, the record shows that the veteran continued to work at 
a job that kept him on his feet for many hours a day, even 
after the documented presence of a limp on the right.  By 
April 2000, Dr. St. Louis was of the opinion that the veteran 
had degenerative disc disease "throughout the lumbar 
spine."  By May 2001, magnetic resonance imaging of the 
lumbar spine resulted in an impression of degenerative disc 
disease at L4-5 and L5-S1, worse at L5-S1, with a diffusely 
bulging disc at L5-S1, as well as other pathology.  The 
report states that there was some severe disc space narrowing 
at the L5-S1 level.  Later that month, the veteran was 
admitted with a preoperative diagnosis of bilateral L5 
radiculopathy and left S1 radiculopathy and underwent an L4 
laminectomy with bilateral L4-5 foraminotomies and left L5-S1 
microdiscectomy.  The operative report indicates that a 
sequestered extruded disc fragment was removed at the left 
L5-S1 level.  

In view of the sequence of events - the significantly 
advanced low back pathology within two years of a documented 
altered gait in the right lower extremity - creates a 
reasonable doubt in the veteran's favor on the issue of 
aggravation under Allen.  It is reasonably inferable that the 
veteran's altered gait in the right lower extremity resulting 
from his service-connected Morton's neuroma with 
metatarsalgia aggravated his preexisting low back disorder 
such as to chronically worsen that disorder and lead to 
further back surgery in May 2001.  It follows that secondary 
service connection on the basis of aggravation is warranted 
for the veteran's low back disorder.  

However, with respect to service connection for the claimed 
right hip disorder, a right hip disability separate and 
distinct from the low back disability is not shown.  The 
record shows the presence of bilateral L5 radiculopathy.  The 
VA examiner in November 2001 found that while the veteran had 
some radicular symptoms with numbness in his left leg and 
pain in his right hip, he had no current problem with his 
right hip.  Although this opinion has been attacked as 
inconsistent, it is not.  The examiner found, in essence, 
that the veteran did not have a right hip disability separate 
and distinct from the manifestations of his low back 
disorder.  The private medical evidence is perfectly 
consistent with this view.  Both Dr. St. Louis and Dr. Mick 
have rendered opinions that refer only to the veteran's back 
pain and radiculopathy.  No mention is made of a separate 
right hip disability.  

Service connection is warranted only for a disorder that is a 
separate ratable disability, not a symptom or manifestation 
of another disorder.  It must be shown that the disorder for 
which service connection is sought exists as a separate and 
distinct disorder the manifestations of which can be 
accurately gauged and evaluated.  There is no showing here 
that the veteran's right hip pain is anything more than a 
radicular symptom of his low back disability.  The diagnosis 
on VA orthopedic examination in May 1999 of right hip 
arthralgia is fully consistent with this view of the 
evidence, especially in light of right hip x-rays at that 
time that the examiner found to be normal.  Subsequent 
surgical procedures were partly aimed at attempting to 
resolve the right radiculopathy that was part and parcel of 
the low back disorder.  In the absence of a finding of 
current right hip disability separate and distinct from the 
low back disability, there can be no valid claim for service 
connection for the right hip disorder.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Although the veteran is capable of providing evidence of 
symptomatology, he is not capable as a lay person of opining 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  See also 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(2) (defining competent lay evidence as "any 
evidence not requiring that the proponent have specialized 
education, training, or experience"; such evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.")  

The Board concludes that a preponderance of the evidence is 
against the claim for service connection for right hip 
disability secondary to Morton's neuroma with metatarsalgia.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  It 
follows that the claim must be denied.  


ORDER

Service connection for low back disability secondary to 
service-connected Morton's neuroma with metatarsalgia on the 
basis of aggravation is granted.  

Service connection for right hip disability secondary to 
service-connected Morton's neuroma with metatarsalgia is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

